Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 41, 49-53, and 55-65 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by applicants web page to www.tieks.com publicly accessible on May 16, 2010.
     Applicant has stated that the difference between this application and the prior art web page is that the prior art “shoe includes an insole that is stitched (i.e., not glued) to a bottom of the shoe whereas the shoe of the present Application includes an insole that is not stitched to the bottom of the shoe” (page 12 of the response filed 2/3/20 in parent application 15/905239).  These claims do not claim an insole that is not stitched and therefore these claims are anticipated by the prior art web page.
     Applicant also stated that a 755 page trial transcript filed as prior art on 2/3/20 of parent application 15/905239 describes further differences.  After reading this document, other differences noted were directed towards the color of the outsole which is not a consideration in this application.  Other confusing and vague discussions of the shape/thickness of the outsole but no definite differences were ever disclosed.  In view of the information presented, the claimed dimensions/forces are considered to be shown by the web page shoe.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 13-17, 26, 27, 34, 35, 47, 48, and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicants web page to www.tieks.com publicly accessible on May 16, 2010 in view of Davis (4944099).
     The web page shows a shoe substantially as claimed except for the insole being adhesively attached instead of stitched to the shoe.  Davis teaches providing an insole (38 and 40) adhesively secured (see column 7 lines 64-65) to a midsole element (26 and 28) inside of a shoe.  It would have been obvious to adhesively secure the insole as taught by Davis in the shoe disclosed in the web page to provide a cheaper and easier method of attaching the insole to the shoe.  Also it is noted that stitching and adhesive connections are well known and obvious alternatives in the art of footwear.
Claims 1, 2, 14, 15, 26, 27, 34, 35, 41, and 47-65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prevost (6405459) in view of Davis (4944099).
     Prevost shows a shoe comprising an upper (32) with a seam at the heel (between 46 and 48), a midsole (34) stitched around the perimeter to the upper (column 6 lines 1-10), a heel outsole patch (78) spaced from a toe outsole patch (76) which forms an axis therebetween, the patches being visible from at least a 45 degree angle (see figure 2), and the patches stitched to the midsole (see column 7 lines 64-65) substantially as claimed except for an insole and the exact thickness of the outsole patches.  Davis teaches providing an insole (38 and 40) adhesively secured (see column 7 lines 64-65) to a midsole element (26 and 28) inside of a shoe.  It would have been obvious to provide an insole as taught by Davis and to adhesively secure the insole as taught by Davis in the shoe of Prevost to cover the stitching, provide area for logos, to increase durability, etc..
          In reference to claim 2, the use of leather for the midsole layer which is ground contacting is well known and conventional.  It would have been obvious to use leather as is well known and conventional for the midsole layer to provide a conventional outer leather ground contacting surface to provide a soft and slip resistant outer surface.
     In reference to the exact thickness of the patches (claims and 58-60), the patches of Prevost appear to be at least 3/32 inch thick, however no specific thickness has been disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the patches at least 3/32 inch thick or 5/32 inch thick or the other claimed thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and the claimed thicknesses are within the well known and conventional ranges of outsole thicknesses.
     In reference to claim 15, Prevost provide a second edge with an elastic restriction (42) as claimed.
     In reference to claims 26, 27, 34, 35, 41, 55, 57, and 63, Prevost as modified above shows a shoe substantially as claimed except for explicitly stating the “durability coefficients” and/or “spring constants” of the shoe elements/portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use materials with “durability coefficients” and/or “spring constants” as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 absent any new and unexpected results.
     In reference to the location of the seam between the upper and midsole and the location of the patches (claims 49-53 and 60-65), figure 3 of Prevost shows the edges of the outsole patches (76 and 78) in reference to the peripheral edge (68) of the midsole (34) which is where the location of the seam between the upper and the midsole.  The ranges claimed are within the ranges that would have been expected looking at figure 3 of Prevost.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to space outsole patches and seam the distances claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Claims 3-5, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claims 1, 2, 14, 15, 26, 27, 34, 35, 41, and 47-65 above, and further in view of Glassman (3186013).
     Prevost as modified above shows a shoe substantially as claimed except for a foam inlay/cushion. Glassman teaches adhesively attaching (see column 3 lines 20-30) a foam inlay/cushion (11) to an insole (9) and a midsole (3).  It would have been obvious to provide a foam inlay/cushion as taught by Glassman in the shoe of Prevost as modified above to increase comfort and cushioning.
     In reference to claim 9, Prevost as modified above discloses the claimed invention except for the exact foam material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a foam material with the claimed Shore A hardness, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claims 1, 2, 14, 15, 26, 27, 34, 35, 41, and 47-65 above, and further in view of Issler (2002/0178614).
     Prevost as modified above shows a shoe substantially as claimed except for the exact shape of the cushion/foam inlay and materials used for the foam.  Issler teaches forming a foam inlay/cushion (20) to have a toe portion that is thinner than the heel portion (see figure 3B) and teaches the use of EVA or urethanes (see paragraph [0026]).  It would have been obvious to shape the foam inlay and the use the materials taught by Issler in the shoe of Prevost to provide a more contoured insole to increase comfort and support.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claims 1, 2, 14, 15, 26, 27, 34, 35, 41, and 47-65 above, and further in view of Ganon (5012541).
    Prevost as modified above shows a shoe substantially as claimed except for a groove in the outsole for stitching.  Ganon teaches providing a groove in an outsole for stitching (shown at 176).  It would have been obvious to provide a groove for the stitching as taught by Ganon in the shoe of Prevost as modified above to make it easier to sew the stitching.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claims 1, 2, 14, 15, 26, 27, 34, 35, 41, and 47-65 above, and further in view of Foster (2548961) and Cunniff (3157954).
     Prevost as modified above shows a shoe substantially as claimed except for an elastic member at the second edge, an Achilles tendon cushion, and a half moon element at the heel.  Cunniff teaches providing an elastic member (26) at the opening edge of an upper.  Foster teaches providing an Achilles tendon cushion (58) and a half moon element (24 or 34).  It would have been obvious to provide an elastic member as taught by Cunniff and a tendon cushion and half moon element as taught by Foster in the shoe of Prevost as modified above to improve comfort and durability of the heel portion of the footwear.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 14, 15, 26, 27, 34, 35, 41, 47, 48, and 54-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8745893m 9398786, and/or 9930925. Although the claims at issue are not identical, they are not patentably distinct from each other.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732